Title: To Alexander Hamilton from William Seton, 28 March 1791
From: Seton, William
To: Hamilton, Alexander


Bank of New York 28 March 1791
Sir
Mr. William Hill with two competant Surities have duely executed the Bond endorsed in your letter of the 21st. and I have deliver’d to him the Contract. As you do not desire the Bond to be returned, I hold it for your further orders. Mr. Hill expected he was to receive immediately from this Bank a payment of Five thousand Dollars, but he was informed your orders did not extend to the payment. The letter for Amsterdam goes by the Brig Rebecca, Captn Codwise, now waiting for a wind; those for London went by the Packet. I have the honor to be &c.
 